Citation Nr: 0804338	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service connected 
right and left foot calluses.

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service connected 
right and left foot calluses.

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
right and left foot calluses.

5.  Entitlement to service connection for bunions, to include 
as secondary to service connected right and left foot 
calluses.

6.  Entitlement to service connection for bilateral flat 
feet, to include as secondary to service connected right and 
left foot calluses.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral ankle swelling, flat feet, bunions, neck and back 
disabilities, and calluses of the left and right feet.  A 
Notice of Disagreement (NOD) was filed in September 2003, and 
a Statement of the Case (SOC) was issued in November 2004.  
The RO, in a Decision Review Officer (DRO) decision, also 
granted service connection for calluses of the left and right 
feet; this was a full grant of the benefit sought on appeal 
with regard to these disabilities.  The veteran perfected his 
appeal on the remaining issues with the timely filing of a VA 
Form 9, Appeal to Board of Veterans' Appeals, in December 
2004.  The veteran testified before the undersigned Veterans 
Law Judge at a personal hearing held at the RO in September 
2005.

The Board notes that during the pendency of this appeal, the 
veteran has raised claims of service connection for several 
additional disabilities.  The claims of service connection 
for osteoarthritis/hallux rigidus of the right great toe, 
bilateral hallux rigidus/hammertoes, bilateral equinus, and 
plantar calcaneal spurs were all denied in a January 2007 
rating decision; the veteran initiated an appeal of these 
denials by filing an NOD in May 2007.  However, he informed 
the RO in October 2007 that he wished to withdraw this 
appeal; the withdrawal is signed by the veteran.

Additionally, the veteran initiated an appeal regarding the 
April 2006 denial of service connection for depression and 
bilateral plantar fasciitis.  An NOD was filed in June 2006, 
and an SOC was issued in August 2007.  However, the appeal 
has not been perfected, and hence those issues are not before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required to ensure compliance with VA's duties to 
assist and notify the veteran in substantiating his claims, 
to address deficiencies in development of the veteran's 
claims, and for due process purposes.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

May 1, 2003 correspondence to the veteran does not fulfill 
VA's duties under the VCAA in light of subsequent Court 
precedent and clarification of the claims by the veteran.  
The 2003 correspondence did not include information regarding 
assignment of a disability rating and an effective date for 
the award of benefits if service connection is awarded.  
Moreover, the letter did not clearly tell the veteran to send 
to VA all evidence and information in his possession which 
may have a bearing on his claim.

The Board further notes that at the September 2005 Travel 
Board hearing before the undersigned, the veteran argued that 
his currently claimed bilateral ankle disabilities, flat feet 
disability, and low back disability are all related to his 
service connected calluses of the left and right feet.  The 
notice to the veteran from May 2003 did not provide 
information regarding the elements required to substantiate a 
claim of secondary service connection.  It also appears that 
during a January 2007 DRO hearing on other issues, the 
veteran alleged that all currently claimed disabilities are 
related to his foot problems.  To ensure that the veteran has 
a meaningful opportunity to participate effectively in the 
processing of his claims, additional notice is required.

In addition to providing notice, VA must provide additional 
assistance to the veteran in substantiating the claim.  
Service medical records reveal that the veteran did sustain a 
neck injury in service during a 1976 motor vehicle accident.  
VA treatment records, including those obtained after the 
issuance of the SOC, show a diagnosis of degenerative joint 
disease of the cervical spine, documented in a March 2005 x-
ray.  In light of an in-service injury and a current 
diagnosis, an examination is required in order to obtain a 
medical opinion regarding a nexus between the two.

Finally, the Board notes that the record contains a large 
amount of evidence, including VA treatment and examination 
reports, employer medical records, buddy statements, and a 
statement from a private doctor, which have never been 
considered by the RO.  While the veteran, through his 
representative, waived consideration of the buddy statements 
in January 2006 correspondence, he did not waive RO 
consideration of any other evidence received since the SOC 
was issued.  This is not an instance of mere omission; the 
waiver was specifically limited to the buddy statements and 
excluded other evidence, including VA records.  A second 
submission of evidence by the veteran's representative makes 
no mention of waiver at all.  Clarification of the veteran's 
intent with regard to waiver of RO consideration of the 
evidence is not warranted in light of the additional grounds 
for remand of the claims.  The case must therefore be 
remanded to the RO for readjudication of all claims.  
38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.).  Notice should include 
information regarding claims of secondary 
service connection.

2.  The veteran should be asked to provide 
a completed VA Form 21-4142, Authorization 
and Consent to Release Information to the 
VA, for all private medical care 
providers, in particular Dr. Maxine 
Stuart.  If a completed form is obtained, 
the RO should take appropriate steps to 
obtain all identified private treatment 
records.  In the alternative, the veteran 
should be asked to provide complete 
private treatment records.

3.  The RO should obtain updated VA 
treatment records from VAMC St. Louis and 
all associated clinics, any other facility 
identified by the veteran or in VA 
records.  

4.  The RO should schedule the veteran for 
a VA spine examination.  The claims file 
must be reviewed in connection with this 
examination.  The examiner should state 
whether there is any current cervical 
spine/neck disability, and if so, whether 
it is at least as likely as not that such 
is related to the in-service injury in 
1976.

5.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



